DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 9/16/2022 in which Applicant lists claims 1-6 and 19 as being original, claims 7-18 as being currently amended, and claim 20 as being new. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The amendments to the specification were received on 9/16/2022.  These drawings/amendments are accepted. The objections to the drawings cited in the office action mailed 4/28/2022 are hereby withdrawn.
Specification
The amendments to the specification dated 9/16/2022 are accepted. The objections to the specification cited in the office action mailed 9/16/2022 are hereby withdrawn.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for “loop” as set forth in claims 13, 14 and 20. Paragraphs [0030], [0032] and [0047] refer to “ring” and “hoop”, but do not disclose a loop and it is not clear how “loop” should be interpreted if it is to be considered different from the previously disclosed/supported “ring”/”hoop”.
The disclosure is objected to because of the following informalities: it is interpreted that on line 6 of paragraph [0028], “a first narrow band of light” should be changed to “a second narrow band of light”.  
Appropriate correction is required.
Claim Objections
Claims 6 and 18 are objected to because of the following informalities: it is interpreted that in claim 6, “a first narrow band of light” should be changed to “a second narrow band of light”; it is interpreted that in claim 18, “the first narrow band of light” should be changed to “the second narrow band of light”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-18 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the contoured surface being coated with a reflective material that reflects a narrow band of light wavelengths, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). At least paragraph [0030] of the original specification explicitly recites that in some embodiments “the alignment aid optical element is a ring of transparent material with the critical feature consisting of a user-facing, contoured surface---coated with a reflective material that reflects a narrow band of light wavelengths---with an inner and outer edge.” Therefore, critical or essential features for the practice of the invention are missing from the ring/hoop/loop element of at least claim 7, interpreted in view of at least dependent claims 13 and 20.
Claims 8-18 and 20 are rejected for inheriting the same deficiencies of the claims from which they depend (i.e. the dependence from claim 7).
Additionally, at least paragraph [0033] of the original specification recites that in the embodiment wherein the “hollow cylinder” ring-shaped optical element is filled in, then the inner surface is contoured so that the reflected light rays are always collimating, and the inner surface “is also coated with a reflective material that reflects a second narrow band of light wavelengths, entirely distinct from the wavelengths used on the non-collimating surface.”  Therefore, critical or essential features for the practice of the invention are missing from at least claim 8 wherein the concave surface having a collimating contoured surface is claimed, but specifics of the first and second coatings being reflective materials which reflect different first and second narrow bands of light wavelengths are not included in the claim(s).
Claims 9-12 and 17-18 are rejected for inheriting the same deficiencies of the claims from which they depend (i.e. the dependence from claim 8).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation “the lens”.  There is insufficient antecedent basis for this limitation in the claim. Therefore the intended scope of the claim cannot be determined.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: whether the “disk optical element” of claim 19 is a hollow ring (e.g. as shown in figure 3), or a lens having an inner concave surface (e.g. as shown in figure 1). Claim 19 recites “a disk optical element”, but also refers to the disk optical element as “a ring”, which Applicant has asserted on at least pages 19-23 of the remarks filed 9/16/2022 as being of a form shown in figure 3 of the disclosure. The interpretation of “a ring” as set forth by Applicant includes a center of the ring shaped disk optical element being hollow/including a void. However, additional portions of claim 19 recite “a concave surface” and “the original concave surface” and refer to “the lens”. It is not clear how the disk optical element may be considered simultaneously both a lens having a concave surface (e.g. as shown in figure 1), and a ring shaped disk element which includes a center void (e.g. as shown in figure 3). Therefore, the intended scope of claim 19 cannot be determined.
Response to Arguments
Applicant's arguments filed 9/16/2022, with respect to the remarks on pages 19-23 with respect to the rejection of claim 19 in view of Paige (US 6,327,806 B1, of record) in view of Montelin et al. (US 5,440,387, of record) and McCabe et al. (US 2013/0141693, of record), have been fully considered but they are not persuasive. As set forth above, given that claim 19 includes structural elements that support an interpretation wherein the disk optical element may be either a lens having a center concave surface (e.g. as shown in figure 1), and a ring shaped disk element which includes a center void (e.g. as shown in figure 3), the rejection of claim 19 is maintained below with respect to the interpretation wherein the disk optical element/lens is a lens having a center concave surface.
Applicant’s arguments, filed 9/16/2022, with respect to the art rejections of at least claims 7 and 14 with respect to the Paige and Montelin references have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new grounds of rejection is made 112(a), as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paige, U.S. Patent Number 6,327,806 B1, of record (hereafter Paige) in view of Montelin et al., U.S. Patent Number 5,440,387, of record (hereafter Montelin) and McCabe et al., U.S. Patent Application Publication Number 2013/0141693 A1, of record (hereafter McCabe).
Regarding claim 19, Paige discloses a method of manufacturing a sighting device to assist a shooter in aiming at a target (see at least figures 1 and 5-6), the method comprising:
creating a disk optical clement with a concave surface (see at least element 3), wherein the disk optical element comprises a ring (see at least figures 2 and 3, an outer circumferential surface);
reducing a curvature of the ring to less than that of the original concave surface (see at least figure 3, the removed portions of element 1/3);
coating the ring with a dichroic film reflecting a narrow band of light wavelengths (see at least column 3, lines 50-55);
housing the disk optical element within a frame body (see at least element 3); and
providing a light source located at a point of the lens wherein the emission of light from the light source faces the lens, and wherein a wavelength of the light matches the narrow band of light wavelength from the dichroic film (see at least column 3, lines 50-55, and element 2).
Paige does not specifically disclose that the light source is located at a focal point of the disk optical element.
However, Montelin teaches a sighting device wherein a light source is mounted at a focal point of a concave optical element (see at least figure 1 and the abstract of Montelin).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the mount location of the light source of Paige to include the teachings of Montelin so that the light source is coupled to a mount located at a focal point of the disk optical element, for the purpose of mounting the light source in a desired location for illuminating a concave reflective surface of the optical sighting device while having a reasonable expectation for success.
Paige and Montelin does not specifically disclose that the disk optical element is formed/shaped or reduced by grinding, or that the narrow band film is a dielectric film.
However, McCabe teaches that it is known to shape lens elements by grinding methods, and that it is well-known to use dielectric stacks as filtering films (see at least paragraphs [0167], [0300], [0336], [0342]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the shape and curvature of the disk optical element by grinding, and for the light wavelength film to include dielectric layers, for the purpose of using well-known lens forming and shaping methods and well-known types of narrow band wavelength selective filters, as are well-known in the optical arts, while having a reasonable expectation for success.
Allowable Subject Matter
Claims 1-6 were previously indicated as being allowed in the Non-Final Office Action mailed 4/28/2022. However, it should be noted that claim 6 is now objected to due to a minor informality. Claims 1-5 are allowable for at least the same reasons set forth in the Non-Final Office Action mailed 4/28/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/8/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872